 1                                                             THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   A.B., by and through her next friend CASSIE           No. 14-cv-01178-MJP
     CORDELL TRUEBLOOD, et al.,
 9
                          Plaintiffs,
10
     v.                                                   ORDER ALLOWING DOCUMENTS
11                                                        TO BE FILED UNDER SEAL
     WASHINGTON STATE DEPARTMENT OF
12   SOCIAL AND HEALTH SERVICES, et al.,

13                        Defendants.

14          Based on the foregoing stipulation made by the parties herein, and good cause shown, it

15   is hereby ordered that the names of class members who submitted comments on the preliminary

16   settlement agreement but lacked the capacity to consent to public disclosure of their names shall

17   be sealed.

18          IT IS SO ORDERED.

19          Dated this __4th___ day of December, 2018.

20

21

22
                                                         A
                                                         The Honorable Marsha J. Pechman
                                                         United States Senior District Court Judge
23



     ORDER ALLOWING DOCUMENTS TO BE FILED
     UNDER SEAL - 1
 1   Presented by:

 2   DISABILITY RIGHTS WASHINGTON           ROBERT W. FERGUSON
                                            Attorney General
 3   /s/ Kimberly Mosolf
     David R. Carlson, WSBA No. 35767       /s/ Amber Leaders
 4   Kimberly Mosolf, WSBA No. 49548        Nicholas A. Williamson, WSBA No. 44470
     Alexa Polaski, WSBA No. 52683          Sarah J. Coats, WSBA No. 20333
 5   Disability Rights Washington           Randy Head, WSBA No. 48039
     315 Fifth Avenue South, Suite 850      Amber L. Leaders, WSBA No. 44421
 6   Seattle, WA 98104                      Office of the Attorney General
     (206) 324-1521                         7141 Cleanwater Drive SW
 7   davidc@dr-wa.org                       P.O. Box 40124
     kimberlym@dr-wa.org                    Olympia, WA 98504-0124
 8   alexap@dr-wa.org                       (360) 586-6565
                                            NicholasW1@atg.wa.gov
 9   CARNEY GILLESPIE ISITT PLLP            SarahC@atg.wa.gov
                                            RandyH@atg.wa.gov
10   /s/Christopher Carney                  AmberL1@atg.wa.gov
     Christopher Carney, WSBA No. 30325
11   Sean Gillespie, WSBA No. 35365         Attorneys for Defendants
     Kenan Isitt, WSBA No. 35317
12   Carney Gillespie Isitt PLLP
     315 5th Avenue South, Suite 860
13   Seattle, Washington 98104
     (206) 445-0212
14   Christopher.Carney@cgilaw.com

15   Attorneys for Plaintiffs

16

17

18

19

20

21

22

23



     ORDER ALLOWING DOCUMENTS TO BE FILED
     UNDER SEAL - 2
